UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010 to November 30, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. EEB | Guggenheim BRIC ETF Portfolio of Investments November 30, 2010 (unaudited) Number of Shares Description Value Common Stocks- 64.7% Consumer Discretionary - 3.0% 7 Days Group Holdings Ltd., ADR (China) (a) Ctrip.com International Ltd., ADR (China) (a) Focus Media Holding Ltd., ADR (China) (a) Gafisa SA, ADR (Brazil) (b) Home Inns & Hotels Management, Inc., ADR (China) (a) Melco Crown Entertainment Ltd., ADR (China) (a) (b) New Oriental Education & Technology Group, ADR (China) (a) (b) Consumer Staples - 2.0% BRF - Brasil Foods SA, ADR (Brazil) Wimm-Bill-Dann Foods OJSC, ADR (Russia) (b) Energy - 16.4% China Petroleum & Chemical Corp., ADR (China) CNOOC Ltd., ADR (China) PetroChina Co. Ltd., ADR (China) (b) Petroleo Brasileiro SA, ADR (Brazil) Yanzhou Coal Mining Co. Ltd., ADR (China) Financials -9.3% Banco Santander Brasil SA, ADR (Brazil) (b) China Life Insurance Co. Ltd., ADR (China) (b) CNinsure, Inc., ADR (China) (b) E-House China Holdings Ltd., ADR (China) (b) HDFC Bank Ltd., ADR (India) (b) ICICI Bank Ltd., ADR (India) Health Care - 1.2% China Medical Technologies, Inc., ADR (China) (a) (b) Dr. Reddy's Laboratories Ltd., ADR (India) (b) Mindray Medical International Ltd., ADR (China) (b) WuXi PharmaTech Cayman, Inc., ADR (China) (a) Industrials - 2.3% China Eastern Airlines Corp. Ltd., ADR (China) (a) (b) China Southern Airlines Co. Ltd., ADR (China) (a) (b) Embraer SA, ADR (Brazil) Guangshen Railway Co. Ltd., ADR (China) (b) Tata Motors Ltd., ADR (India) (b) Information Technology - 9.7% Baidu, Inc., ADR (China) (a) Giant Interactive Group, Inc., ADR (China) Infosys Technologies Ltd., ADR (India) JA Solar Holdings Co. Ltd., ADR (China) (a) (b) LDK Solar Co. Ltd., ADR (China) (a) (b) Longtop Financial Technologies Ltd., ADR (China) (a) Netease.com, ADR (China) (a) Patni Computer Systems Ltd., ADR (India) Perfect World Co. Ltd., ADR (China) (a) (b) Renesola Ltd., ADR (China) (a) (b) Semiconductor Manufacturing International Corp., ADR (China) (a) Shanda Games Ltd., ADR (China) (a) Shanda Interactive Entertainment Ltd., ADR (China) (a) (b) Spreadtrum Communications, Inc., ADR (China) (a) Suntech Power Holdings Co. Ltd., ADR (China) (a) (b) Trina Solar Ltd., ADR (China) (a) (b) VanceInfo Technologies, Inc., ADR (China) (a) Wipro Ltd., ADR (India) (b) Yingli Green Energy Holding Co. Ltd., ADR (China) (a) (b) Materials - 9.1% Aluminum Corp. of China Ltd., ADR (China) (a) (b) Cia Siderurgica Nacional SA, ADR (Brazil) (b) Fibria Celulose SA, ADR (Brazil) (a) (b) Mechel, ADR (Russia) Sinopec Shanghai Petrochemical Co. Ltd., ADR (China) (b) Sterlite Industries India Ltd., ADR (India) Vale SA, ADR (Brazil) Telecommunication Services - 10.4% Brasil Telecom SA, ADR (Brazil) (a) China Mobile Ltd., ADR (China) (b) China Telecom Corp. Ltd., ADR (China) (b) China Unicom Hong Kong Ltd., ADR (China) Mobile Telesystems OJSC, ADR (Russia) Tata Communications Ltd., ADR (India) (a) (b) VimpelCom Ltd., ADR (Russia) (a) Utilities - 1.3% Centrais Eletricas Brasileiras SA, ADR (Brazil) Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil) CPFL Energia SA, ADR (Brazil) (b) Huaneng Power International, Inc., ADR (China) (b) Total Common Stocks - 64.7% (Cost $710,574,036) Preferred Stocks- 35.0% Consumer Staples - 3.5% Cia Brasileira de Distribuicao Grupo Pao de Acucar, Preference Shares, ADR (Brazil) (b) Cia de Bebidas das Americas, Preference Shares, ADR (Brazil) Energy - 8.9% Petroleo Brasileiro SA, Preference Shares, ADR (Brazil) Ultrapar Participacoes SA, Preference Shares, ADR (Brazil) (b) Financials -9.9% Banco Bradesco SA, Preference Shares, ADR (Brazil) Itau Unibanco Holding SA, Preference Shares, ADR (Brazil) Industrials - 0.6% Gol Linhas Aereas Inteligentes SA, Preference Shares, ADR (Brazil) (b) Tam SA, Preference Shares, ADR (Brazil) (b) Materials - 8.6% Braskem SA, Preference Shares, ADR (Brazil) (b) Gerdau SA, Preference Shares, ADR (Brazil) (b) Vale SA, Preference Shares, ADR (Brazil) Telecommunication Services - 1.8% Brasil Telecom SA, Preference Shares, ADR (Brazil) (a) Tele Norte Leste Participacoes SA, Preference Shares, ADR (Brazil) Tim Participacoes SA, Preference Shares, ADR (Brazil) Vivo Participacoes SA, Preference Shares, ADR (Brazil) Utilities - 1.7% Centrais Eletricas Brasileiras SA, Preference Shares, ADR (Brazil) Cia Energetica de Minas Gerais, Preference Shares, ADR (Brazil) Cia Paranaense de Energia, Preference Shares, ADR (Brazil) Total Preferred Stocks - 35.0% (Cost $362,401,781) Total Long-Term Investments - 99.7% (Cost $1,072,975,817) Investments of Collateral for Securities Loaned (c) - 10.8% Money Market Fund - 10.8% BNY Mellon Securities Lending Overnight Fund, 0.299% (d) (Cost $112,991,109) Principal Amount Description Value U.S. Government and Agency Securities - 0.0%* United States Treasury Notes with coupons of 0.875% to 4.250%, and contractual maturities of collateral from 2/28/11 to 5/15/39 (Cost $433,929) Total Investments of Collateral for Securities Loaned - 10.8% (Cost $113,425,038) Total Investments - 110.5% (Cost $1,186,400,855) Liabilities in excess of Other Assets - (10.5%) Net Assets - 100.0% ADR - American Depositary Receipt OJSC - Open Joint Stock Company SA - Corporation (a) Non-income producing security. (b) Security, or portion thereof, was on loan at November 30, 2010 (c) At November 30, 2010, the total market value of the Fund's securities on loan was $110,667,634 and the total market value of the collateral held by the Fund was $113,425,038. (d) Interest rate shown reflects yield as of November 30, 2010. * Less than 0.1% Securities are classified by sectors that represent broad groupings of related industries. Country Allocation* Brazil 53.8% China 30.4% India 13.0% Russia 2.8% * Subject to change daily.Based on total long-term investments. See previously submitted notes to financial statements for the period ended August 31, 2010. At November 30, 2010, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability.There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reasons(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009 however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable inputs in accordance with procedures approved by the Board of Trustees. The Fund did not have any Level 3 securities at November 30, 2010. The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of November 30, 2010. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ $
